EXHIBIT 10.3

 

FOURTH AMENDMENT

TO THE

ZIONS BANCORPORATION PAYSHELTER 401(k)

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

This Fourth Amendment to the Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan (the “Plan”) is made and entered into this 18th day of
March, 2005, by Zions Bancorporation Benefits Committee for and on behalf of
Zions Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, Zions Bancorporation (the “Employer”) has heretofore entered into the
Plan, which Plan has been amended and restated in its entirety effective for the
Plan Year commencing on January 1, 2003, and for all Plan Years thereafter, and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

 

WHEREAS, Zions Bancorporation Benefits Committee, for and on behalf of Zions
Bancorporation and consistent with the power and authority granted to it, now
desires to amend the Plan to conform to the requirements of IRC §401(a)(31)(B)
(providing for automatic rollovers from qualified plans on cash-out
distributions over $1,000); and

 

NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the Employer adopts the following amendments to the Plan as
follows (amended language is marked in bold italics):



--------------------------------------------------------------------------------

1. Section 9.03 is amended by adding the following sentence at the end thereof:

 

For all distributions commencing on or after March 28, 2005, the five thousand
dollar ($5,000) threshold amount in this Section shall be reduced to one
thousand dollars ($1,000).

 

2. Section 11.03 is amended by adding the following sentence at the end thereof:

 

For all distributions commencing on or after March 28, 2005, the five thousand
dollar ($5,000) threshold amount in this Section shall be reduced to one
thousand dollars ($1,000).

 

3. This Fourth Amendment shall be effective March 28, 2005, and for Plan Years
commencing after that date.

 

4. In all other respects the Plan is ratified and approved.

 

IN WITNESS WHEREOF, Zions Bancorporation Benefits Committee has caused this
Fourth Amendment to the Plan to be duly executed as of the date and year first
above written.

 

ZIONS BANCORPORATION

BENEFITS COMMITTEE

By:

 

/S/ DIANA M. ANDERSEN        

   

Diana M. Andersen

Vice President

 

2